 In theMatter ofD.G. DALBY D/B/ADENVER-AMARILLOExPREss,1EM-PLOYERandLINEDRIVERSLOOAL UNIONNo.961,A.F.L.,PETITIONERCaseNo. 16-RC487.Decided March16, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the'National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.The Petitioner seeks a unit of all over-the-road drivers, excludingall other employees 2 and supervisors as defined in the Act. The Em-ployer contends that only a unit comprising all its employees is appro-priate upon the ground that the work of the over-the-road drivers isintegrated with the work of the other employees.The Employer is engaged in the transportation of goods as acommon carrier under the jurisdiction of the Interstate CommerceCommission.He maintains terminals at Amarillo, Texas, and Denver,1The name appears as amended at the hearing.'Reynolds,Murdock, and Gray.2 Other employeesnot sought to be representedby thePetitioner include dockmen, pick-upand deliverymen, mechanics,rate clerks,solicitors, and office clerks.82 N. L. R. B., No. 17.182 IDENVER-AMARILLOEXPRESS183Colorado, and way stations in the States of New Mexico and Oklahoma,aswell as Colorado and Texas.He employs approximately 80employees of whom 16 are over-the-road drivers under the immediatesupervision of the general manager located at the Employer's Amarillooffice.All over-the-road drivers, with the exceptionof 2,g operate inpairs motor vehicles referred to as sleeper cabs.They are trucks ortractor-trailer combinations of 5 or 6 ton carrying capacity andbecause of the length of the run from Amarillo, Texas, to Denver,Colorado, and because of restrictions imposed by the Interstate Com-merce Commission on the number of consecutive hours of driving byany one driver, these vehicles are equipped with sleeping accommoda-tions which are maintained by the Employer without cost to theseemployees.Over-the-road drivers do not load or unload freight at the terminals,and are not required to perform any duties other than those incidentalto driving, or loading and unloading freight at way stations; andmay refuse, with impunity, to perform any duties outside their pre-scribed customary duties.'Except for emergency situations, theduties of over-the-road drivers are performed by no other employees.Accordingly, in view of the clearly defined functions and duties ofover-the-road drivers, we are of the opinion that they constitute ahomogeneous and well-defined group with distinct interests warrantingtheir establishment as a separate unit for the purposes of collectivebargaining.5We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All over-the-road drivers e operating between the Amarillo, Texas,and Denver, Colorado, terminals of the Employer, excluding all otheremployees and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of theinvestigation to ascertain representatives for thepurposes of collectivebargainingwith the Employer, an election bya These two drivers operate lighter truckson limitedroutes to Dalhart, Texas, andPueblo, Colorado.However,their duties and qualifications as drivers on public highwaysare otherwise substantially identical with those of the sleeper cab operators.* The dutiesof over-the-road drivers are clearly distinguishable from those of other em-ployees including the pick-up and delivery men who operate what is essentially a localservice.5 SeeMatter of Miller d Miller Motor Freight Lines,59 N. L.R. B. 203. See alsoMatterof ColonialStores, Inc.,78 N.L. R. B. 1254;Matter of Omaha Cold Storage Company, 73N. L R. B.406;Matter of The Celanese Corporationof America,72 N. L.R. B. 1194,Matter of Gulf Refining Company,66 N. L.R. B. 142; See alsoMatter of Standard OilCompany,81N. L. R. B. 1381. Cf.Matter of Brown Express,80 N. L. R. B 753.Included are the twodrivers whooperate on the short routes to Dalhart, Texas, andPueblo, Colorado. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Line Drivers Local Union No. 961, A. F. L.